Exhibit 10.3

FORM OF SWINGLINE NOTE

 

$35,000,000.00   February     , 2007

FOR VALUE RECEIVED, the undersigned, PREIT ASSOCIATES, L.P. and PREIT- RUBIN,
INC. (collectively and individually, the “Borrower”) hereby unconditionally and
jointly and severally promise to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Swingline Lender”) to its address at 2120 E. Park Place, Suite
100, El Segundo, California 90245, or at such other address as may be specified
by the Swingline Lender to the Borrower, the principal sum of THIRTY FIVE
MILLION AND NO/100 DOLLARS ($35,000,000.00) (or such lesser amount as shall
equal the aggregate unpaid principal amount of Swingline Loans made by the
Swingline Lender to the Borrower under the Credit Agreement), on the dates and
in the principal amounts provided in the Credit Agreement, and to pay interest
on the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Swingline Note is the “Swingline Note” referred to in that Credit Agreement
dated as of November 20, 2003 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Pennsylvania Real Estate Investment Trust, the financial institutions party
thereto and their assignees under Section 11.5.(c) thereof, the Agent and the
other parties thereto, and is subject to, and entitled to, all provisions and
benefits thereof. Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement. The
Credit Agreement, among other things, (a) provides for the making of Swingline
Loans by the Swingline Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Dollar amount first above
mentioned, (b) permits the prepayment of the Swingline Loans by the Borrower
subject to certain terms and conditions and (c) provides for the acceleration of
the Swingline Loans upon the occurrence of certain specified events.

This Swingline Note is being issued in replacement of that certain Swingline
Note dated November 20, 2003, in the original principal amount of $35,000,000.00
executed and delivered by PREIT Associates, L.P., payable to the order of the
Swingline Lender. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO
BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH
OTHER SWINGLINE NOTE.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights. Time is of
the essence for this Swingline Note.



--------------------------------------------------------------------------------

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND
TO BE FULLY PERFORMED, IN SUCH COMMONWEALTH.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Swingline
Note under seal as of the date first written above.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust,     its
general partner   By:  

 

  Name:  

 

  Title:  

 

PREIT-RUBIN, INC. By:  

 

Name:  

 

Title:  

 